85532: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








22-33857: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 85532


Short Caption:GONZALEZ VS. ANDYCourt:Supreme Court


Lower Court Case(s):Clark Co. - Eighth Judicial District - A844701Classification:Civil Appeal - General - Other


Disqualifications:Case Status:Disposition Filed/Case Closed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:SP Status:


Oral Argument:Oral Argument Location:


Submission Date:How Submitted:








+
						Party Information
					


RoleParty NameRepresented By


AppellantAustin Keith GonzalezSteven Dominic Broka, Esq.
							(Winner Booze & Zarcone)
						Bruce William Kelley
							(Winner Booze & Zarcone)
						


RespondentBrian AndyRichard F. Scotti





Docket Entries


DateTypeDescriptionPending?Document


10/20/2022Filing FeeFiling Fee due for Appeal. (SC)


10/20/2022Notice of Appeal DocumentsFiled Notice of Appeal. Appeal docketed in the Supreme Court this day. (SC)22-33092




10/20/2022Notice/OutgoingIssued Notice to Pay Supreme Court Filing Fee. No action will be taken on this matter until filing fee is paid. Due Date: 7 days. (SC)22-33094




10/24/2022Filing FeeE-Payment $250.00 from Steven Dominic Broka, Esq.. (SC)


10/25/2022Notice/OutgoingIssued Notice of Referral to Settlement Program. This appeal may be assigned to the settlement program.  Timelines for requesting transcripts and filing briefs are stayed. Docketing Statement mailed to counsel for appellant - due: 21 days. (SC)22-33498




10/25/2022Notice/IncomingFiled Appellant's Notice of Withdrawal of Appeal. (SC)22-33571




10/27/2022Order/DispositionalFiled Order/Voluntary Dismissal. Order Dismissing Appeal. Appellant's October 25, 2022, notice of withdrawal is construed as a motion for voluntary dismissal. The motion is granted and "this appeal is dismissed." Case Closed/No Remittitur Issued. (SC)22-33857





Combined Case View